Woodbury, J.
WThen an action sounds in tort, and isa- . gainst more than one person, judgment cannot be had against more than one without, evidence of a joint wrong. A separate wrong by each entitles the sufferer to only a separate action against each. 1 Maule & Selw. 588, Nicoll vs. Glennia.—4 Inst. 317.—2 Phil. Ev. 125.
Here is no pretence of a joint conversion, unless the de - mand on one and his refusal was ipso facto or de jure, a demand and refusal as to both. Had this action been ex con-tractu, a neglect of one would have subjected both. 13 Mass. Rep. 295, Griswold vs. Plumb.
But being ex delictu, the defendants, to be all liable, must all have actually perpetrated the wrong, or directed it to be done. See authorities before, and 13 East 197, May et al vs. Harvey.
Whether the visit to the house of one of the defendants was the time when a demand was made on the other, does not appear ; but had it been so, the visit there with a view to make a demand would be insufficient to render the person absent a tort feazer, however it might subject him to an action on the contract.
A demand to sustain trover, may be sufficient, if left in writing at the defendant’s house; (1 Es. Ca. 22, Logan vs. Houlditch; 32, Thompson vs. Shirley.—Clayton 122.—1 Gow.N. P. 69.—2 Phil.Ev. 120.—1 John. Ca, 406) but as this principle is predicated on the idea that the defendant gets the information and afterwards neglects his duty to restore the property, the demand so made is invalid, unless it was so long before the commencement of the action as to raise a presumption of his return home and of his unwillingness to re-deliver the anieles demanded. 6 East 538, M’Combie vs. Davis.—4 Es. Ca. 112.

Judgment on the Nonsuit,